DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
Examiner acknowledges no IDS submitted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, 8, 11, 16, 21: an antenna module configured to
Claim 1, 7-9: a virtual array (VA) estimation module configured to
Claim 9: an amplitude estimation module configured to
Claim 9: an antenna response calculation module configured to
Claim 10: a signal processing module configured to
Claim 13: a vehicle control system configured to
Claim 14: a driver alert system configured to
The following have been identified as the structure for the antenna module, 
¶[033], ¶[036-39]  of the published specification describes the structure of  the antenna modules 200, 400 and Figure 2A, 4A, 4B shows example of antenna module. Therefore there is sufficient structure for the antenna module. 
¶[0005], ¶[0046-0051] of the specification describes the function of virtual array estimation module 508.  ¶[0046-0048] of the specification describes the function of the amplitude estimation module 524.  ¶[0050], ¶[0055] of the specification describes the function of the signal processing module 536 and the algorithm to perform the function.  ¶[0030-0031] of the specification describes the function of the vehicle control module 104 and Figure 1 illustrates the vehicle control module 104 as part of the radar sensor system.  ¶[0059] of the published specification describes that the term "module" may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.  Therefore there is sufficient structures for the virtual array estimation module, the amplitude estimation module, the signal processing module and the vehicle control module.
¶[0029-0031] of the specification describes that the vehicle 100 may include a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami (US 2018/0088224 A1).
Regarding claim 1, Kishigami (‘224) discloses “a radar sensor system (paragraph 5: a radar system; paragraph 8: general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof; paragraph 62: Figure 1 is a block diagram showing a configuration of a radar apparatus 10; paragraph 63: the radar apparatus 10 includes a radar transmitter (transmitting branch) 100, a radar receiver (receiving branch) 200, a reference signal generator 300, and a controller 400), comprising: 
(paragraph 80: Figure 1: each of the transmitting subarrays #1 to #N includes Nsa transmitting antennas 109…each of the transmitting antennas 109 is connected to an individual transmitting amplifier 108 and emits a signal from the transmitting amplifier 108 into a space by unit of transmitting subarray; paragraph 65: radar receiver 200 processes the reflected-wave signals received through each separate receiving antenna 202 and at least detects the presence or absence of a target or estimates the direction of the target 1),
wherein the real signal measurements correspond to signals transmitted from first antennas arranged on the antenna module (paragraph 68: the radar transmitter 100 includes a radar transmission signal generator 101, a transmit frequency converter 105, a power divider 106, phase shifters 107, transmitting amplifiers 108, and transmitting antennas 1092), reflected from an object in the environment (Figure 1: the measurements of the radar signals correspond to reflected wave signals produced by radar transmission signals transmitted from transmitting antennas 109 being reflected by a target and received by receive antennas 202; paragraph 93: a radar transmission signal being reflected by a reflecting object including a measurement target (object) and outputs the reflected-wave signal thus received), and received by second antennas arranged on the antenna module (paragraph 65: radar receiver 200 processes the reflected-wave signals received through each separate receiving antenna 2023 and at least detects the presence or absence of a target or estimates the direction of the target; paragraph 93:  each of the receiving antennas 202 receives a reflected-wave signal produced by a radar transmission signal being reflected by a reflecting object including a measurement target (object) and outputs the reflected-wave signal thus received to the corresponding one of the antenna system processors 201 as a received signal); and 
a virtual array (VA) estimation module (Figure 1: processor 207) configured to generate a VA including the real signal measurements and a plurality of virtual signal measurements (paragraph 116: Figures 6B-6C: the wth outputs 
    PNG
    media_image1.png
    24
    216
    media_image1.png
    Greyscale
 (k, fs, w) obtained by performing the same processes in the first to Nath signal processors 207 are denoted as a virtual receiving array correlation vector h(k, fs, w) in Eq. (4) and Eq. (5)…the virtual receiving array correlation vector h(k, fs, w) includes as many elements as N× Na, which is the product of the number N of transmitting subarrays and the number Na of receiving antennas 202…the virtual receiving array correlation vector h(k, fs, w) is used in the following description of a process of forming a direction estimation based on a phase difference between receiving antennas 202 in response to reflected-wave signals from a target…the following equations further include a process of correcting a phase rotation for each Doppler frequency (fs Δ φ) attributed to a time difference between transmissions from each of the transmitting subarrays…with the first transmitting subarray (ND=1) as a reference, a received signal 
    PNG
    media_image2.png
    23
    75
    media_image2.png
    Greyscale
 (k, fs, w) of a Doppler component (fs Δ φ) component from the NDth transmitting subarray is multiplied by 
    PNG
    media_image3.png
    21
    131
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    22
    39
    media_image4.png
    Greyscale
; paragraph 118: the direction estimator 214 multiplies virtual receiving array correlation vectors h(k, fs, w) of the wth Doppler analyzers 213 outputted from the first to Nath signal processors 207 by an array correction value 
    PNG
    media_image5.png
    18
    55
    media_image5.png
    Greyscale
 that corrects phase deviations and amplitude deviations between transmitting subarrays and between receiving array antennas, thereby calculating a virtual receiving array correlation vector 
    PNG
    media_image6.png
    19
    113
    media_image6.png
    Greyscale
 (k, fs, w) with corrections made to the deviations between antennas4), 
wherein the virtual signal measurements correspond to locations in the VA between the real signal measurements (paragraph 116: Figures 6B-6C: the wth outputs 
    PNG
    media_image1.png
    24
    216
    media_image1.png
    Greyscale
 (k, fs, w) obtained by performing the same processes in the first to Nath signal processors 207 are denoted as a virtual receiving array correlation vector h(k, fs, w) in Eq. (4) and Eq. (5)…the virtual receiving array correlation vector h(k, fs, w) includes as many elements as N× Na, which is the product of the number N of transmitting subarrays and the number Na of receiving antennas 202…the virtual receiving array correlation vector h(k, fs, w) is used in the following description of a process of forming a direction estimation based on a phase difference between receiving antennas 202 in response to reflected-wave signals from a target…the following equations further include a process of correcting a phase rotation for each Doppler frequency (fs Δ φ) attributed to a time difference between transmissions from each of the transmitting subarrays…that is, with the first transmitting subarray (ND=1) as a reference, a received signal 
    PNG
    media_image2.png
    23
    75
    media_image2.png
    Greyscale
 (k, fs, w) of a Doppler component (fs Δ φ) component from the NDth transmitting subarray is multiplied by 
    PNG
    media_image3.png
    21
    131
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    22
    39
    media_image4.png
    Greyscale
; paragraph 118: the direction estimator 214 multiplies virtual receiving array correlation vectors h(k, fs, w) of the wth Doppler analyzers 213 outputted from the first to Nath signal processors 207 by an array correction value 
    PNG
    media_image5.png
    18
    55
    media_image5.png
    Greyscale
 that corrects phase deviations and amplitude deviations between transmitting subarrays and between receiving array antennas, thereby calculating a virtual receiving array correlation vector 
    PNG
    media_image6.png
    19
    113
    media_image6.png
    Greyscale
 (k, fs, w) with corrections made to the deviations between antennas; paragraph 119: The virtual receiving array correlation vector   
    PNG
    media_image7.png
    17
    120
    media_image7.png
    Greyscale
with corrections made to the inter-antenna deviations is a column vector including Na×Nr elements…the elements of the virtual receiving array correlation vector 
    PNG
    media_image7.png
    17
    120
    media_image7.png
    Greyscale
 are denoted as 
    PNG
    media_image8.png
    18
    56
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    18
    136
    media_image9.png
    Greyscale
 for use in a description of a direction estimation process5), and 
generate, based on the VA, detection data indicative of the object in the environment (paragraph 65: the radar receiver 200 processes the reflected-wave signals received through each separate receiving antenna 202 and at least detects the presence or absence of a target or estimates the direction of the target6; paragraph 120: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector 
    PNG
    media_image10.png
    22
    115
    media_image10.png
    Greyscale
 on the basis of the phase difference in reflected-wave signal between the receiving antennas 202; paragraph 121: the direction estimator 214 calculates a spatial profile with variations in azimuth direction θ in a direction estimation evaluation function value PH(θ, k, fs, w) within a predetermined angular range, extracts a predetermined number of maximal peaks of the calculated spatial profile in descending order, and sets the azimuth directions of the maximal peaks as a direction-of-arrival estimated value; paragraph 133: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector h(k, fs, w), which represents signals received by the virtual receiving array shown in FIG. 6C;7).” 
Regarding claim 2, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) further discloses “the first antennas correspond to transmit antennas having a first spacing and the second antennas correspond to receive antennas having a second spacing greater than the first spacing (paragraph 130: Figure 6A: four transmitting antennas #1 to #4 are placed at regular spacing of a predetermined value dH in a predetermined direction (e.g. a horizontal direction; paragraph 132: Figure 6B: the number of receiving antennas 202 is 3 (=Na)…the inter element spacing (configuration spacing) between receiving antennas 202 take on a value that is equal to or greater than a value (dH×N) obtained by multiplying the transmitting subarray spacing dH by the number N of transmitting subarrays…in FIG. 6B, N=2, and the inter element spacing between receiving antennas 202 are 2dH 8).” 
Regarding claim 3, which is dependent on claim 2, Kishigami (‘224) discloses the radar sensor system of claim 2. Kishigami (‘224) further discloses “the first spacing is one half- wavelength of an operating frequency of the first antennas and the second spacing is greater than one half-wavelength of the operating frequency (paragraph 130: Figure 6A: four transmitting antennas #1 to #4 are placed at regular spacing of a predetermined value dH in a predetermined direction (e.g. a horizontal direction; paragraph 132: Figure 6B: the number of receiving antennas 202 is 3 (=Na)…the inter element spacing (configuration spacing) between receiving antennas 202 take on a value that is equal to or greater than a value (dH×N) obtained by multiplying the transmitting subarray spacing dH by the number N of transmitting subarrays…in FIG. 6B, N=2, and the inter element spacing between receiving antennas 202 are 2dH; paragraph 135: With this, for example, in a case where dH=0.5λ with respect to the wavelength of a carrier frequency, the radar apparatus 10 becomes able to, by using the virtual receiving array shown in FIG. 60, form a direction-of-arrival estimation [in the case where dH is one half of the wavelength with respect to the wavelength of the carrier frequency, the transmitting antennas have a spacing of half of the wavelength and the receiving antennas 202 have a spacing of one wavelength])”.
Regarding claim 4, which is dependent on claim 2, Kishigami (‘224) discloses the radar sensor system of claim 2. Kishigami (‘224) further discloses “the first spacing is one half- wavelength of an operating frequency of the first antennas and the second spacing is one full wavelength of the operating frequency (paragraph 130: Figure 6A: four transmitting antennas #1 to #4 are placed at regular spacing of a predetermined value dH in a predetermined direction (e.g. a horizontal direction; paragraph 132: Figure 6B: the number of receiving antennas 202 is 3 (=Na)…the inter element spacing (configuration spacing) between receiving antennas 202 take on a value that is equal to or greater than a value (dH×N) obtained by multiplying the transmitting subarray spacing dH by the number N of transmitting subarrays…in FIG. 6B, N=2, and the inter element spacing between receiving antennas 202 are 2dH; paragraph 135: With this, for example, in a case where dH=0.5λ with respect to the wavelength of a carrier frequency, the radar apparatus 10 becomes able to, by using the virtual receiving array shown in FIG. 60, form a direction-of-arrival [in the case where dH is one half of the wavelength with respect to the wavelength of the carrier frequency, the transmitting antennas have a spacing of half of the wavelength and the receiving antennas 202 have a spacing of one wavelength])”.
Regarding claim 7, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) further discloses “wherein, to generate the VA, the VA estimation module (Figure 1: processor 207) is configured to calculate respective amplitudes and phases of the virtual signal measurements based on the real signal measurements (paragraph 99: with use of an I signal Iz(k, M) and a Q signal Qz(k, M), a baseband received signal that is outputted from the AD converters 208 and 209 at discrete time k in the Mth radar transmission period Tr[M] is expressed as a complex signal 
    PNG
    media_image11.png
    24
    153
    media_image11.png
    Greyscale
 (k, M)9; paragraph 116:  the virtual receiving array correlation vector h(k, fs, w) is used in the following description of a process of forming a direction estimation based on a phase difference between receiving antennas 202 in response to reflected-wave signals from a target…further, the following equations further include a process of correcting a phase rotation for each Doppler frequency (fsΔφ) attributed to a time difference between transmissions from each of the transmitting subarrays; paragraph 118: the direction estimator 214 multiplies virtual receiving array correlation vectors h(k, fs, w) of the wth Doppler analyzers 213 outputted from the first to Nath signal processors 207 by an array correction value 
    PNG
    media_image12.png
    22
    59
    media_image12.png
    Greyscale
 that corrects phase deviations and amplitude deviations between transmitting subarrays and between receiving array antennas, thereby calculating a virtual receiving array correlation vector 
    PNG
    media_image13.png
    23
    116
    media_image13.png
    Greyscale
 with corrections made to the deviations between antennas; paragraph 119: the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 with corrections made to the inter-antenna deviations is a column vector including Na×Nr elements. In the following, the elements of the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 are denoted as h1(k, fs, w), 
    PNG
    media_image15.png
    19
    110
    media_image15.png
    Greyscale
 for use in a description of a direction estimation process; paragraph 120: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 on the basis of the phase difference in reflected-wave signal between the receiving antennas 202; paragraph 121: the direction estimator 214 calculates a spatial profile with variations in azimuth direction θ in a direction estimation evaluation function value 
    PNG
    media_image16.png
    21
    102
    media_image16.png
    Greyscale
 within a predetermined angular range, extracts a predetermined number of maximal peaks of the calculated spatial profile in descending order, and sets the azimuth directions of the maximal peaks as a direction-of-arrival estimated value)” 10.
Regarding claim 8, which is dependent on claim 7, Kishigami (‘224) discloses the radar sensor system of claim 7. Kishigami (‘224) further discloses “the VA estimation module (Figure 1: processor 207)  is configured to combine the calculated amplitudes and phases to determine antenna responses of virtual antennas arranged on the antenna module (paragraph 119: the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 with corrections made to the inter-antenna deviations is a column vector including Na×Nr elements…the elements of the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 are denoted as h1(k, fs, w), 
    PNG
    media_image15.png
    19
    110
    media_image15.png
    Greyscale
 for use in a description of a direction estimation process; paragraph 120: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 on the basis of the phase difference in reflected-wave signal between the receiving antennas 202; paragraphs 123-124: a beam former method can be expressed by Eq. (7) and Eq. (8). Other techniques such as Capon and MUSIC are similarly applicable
    PNG
    media_image17.png
    117
    359
    media_image17.png
    Greyscale
; Note here that the superscript H is the Hermitian transposed operator. Further, 
    PNG
    media_image18.png
    23
    45
    media_image18.png
    Greyscale
 denotes the directional vector of a virtual receiving array with respect to an incoming wave in the azimuth direction θu. Further, the azimuth direction θu is a vector obtained by changing, by a predetermined azimuth spacing β1, an azimuth range within which a direction-of-arrival estimation is formed)”11.
Regarding claim 9, which is dependent on claim 8, Kishigami (‘224) discloses the radar sensor system of claim 8. Kishigami (‘224) further discloses “the VA estimation module includes an amplitude estimation module configured to calculate the respective amplitudes, a phase estimation module configured to calculate the respective phases, and an antenna response calculation module configured to combine the calculated amplitudes and phases (Figure 1: signal processor 207 [VA estimation module] comprising correlation calculator 210 & Doppler analyzer 213 [amplitude and phase estimation module] and adder 211, direction estimator 214 [antenna response calculation module]); paragraph 116:  the virtual receiving array correlation vector h(k, fs, w) is used in the following description of a process of forming a direction estimation based on a phase difference between receiving antennas 202 in response to reflected-wave signals from a target…further, the following equations further include a process of correcting a phase rotation for each Doppler frequency (fsΔφ) attributed to a time difference between transmissions from each of the transmitting subarrays; paragraph 118: the direction estimator 214 multiplies virtual receiving array correlation vectors h(k, fs, w) of the wth Doppler analyzers 213 outputted from the first to Nath signal processors 207 by an array correction value 
    PNG
    media_image12.png
    22
    59
    media_image12.png
    Greyscale
 that corrects phase deviations and amplitude deviations between transmitting subarrays and between receiving array antennas, thereby calculating a virtual receiving array correlation vector 
    PNG
    media_image13.png
    23
    116
    media_image13.png
    Greyscale
 with corrections made to the deviations between antennas; paragraph 119: the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 with corrections made to the inter-antenna deviations is a column vector including Na×Nr elements. In the following, the elements of the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 are denoted as h1 (k, fs, w), 
    PNG
    media_image15.png
    19
    110
    media_image15.png
    Greyscale
 for use in a description of a direction estimation process; paragraph 120: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 on the basis of the phase difference in reflected-wave signal between the receiving antennas 202; paragraph 124: Note here that the superscript H is the Hermitian transposed operator. Further, 
    PNG
    media_image18.png
    23
    45
    media_image18.png
    Greyscale
 denotes the directional vector of a virtual receiving array with respect to an incoming wave in the azimuth direction θu. Further, the azimuth direction θu is a vector obtained by changing, by a predetermined azimuth spacing β1, an azimuth range within which a direction-of-arrival estimation is formed)12.
Regarding claim 10, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) further discloses “a signal processing module configured to generate the detection data (paragraph 133: Figure 6C: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector h (k, fs, w), which represents signals received by the virtual receiving array shown in FIG. 6C; Figure 1: processor 207 comprising direction estimator 214)13.
Regarding claim 11, which is dependent on claim 10, Kishigami (‘224) discloses the radar sensor system of claim 10. Kishigami (‘224) further discloses “the antenna module corresponds to an antenna array, and wherein the radar sensor system further comprises a plurality of the antenna arrays (paragraph 127: arrangements of the N transmitting subarrays (transmitting antennas 109) and the Na receiving antennas 202 in the radar apparatus 10)”.
Regarding Claim 15, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) further discloses “the VA corresponds to at least one of a virtual planar array (VPA), a Virtual Uniform Linear Array (VULA), and a Circular Array (CA) (paragraph 133: the antenna element numbers of the virtual receiving array shown in FIG. 6C (i.e. #1, #2, #3, #4, #5, and #6, which are arranged in this order from the negative direction of the X axis toward the positive direction of the X axis);  paragraph 134: since the virtual receiving array shown in FIG. 6C includes 6 (=N×Na) antenna elements and has its transmitting subarrays placed at spacing dH as shown in FIG. 6A, the antenna elements of the virtual receiving array are placed at regular transmitting subarray spacing dH)14.
Regarding independent claim 16, which is a corresponding method claim of independent system claim 1, Kishigami (‘224) discloses all the claimed invention as shown above for claim 1.
Regarding claim 17, which is dependent on independent claim 16, and which is a corresponding method claim of system claim 2, Kishigami (‘224) discloses all the claimed invention as shown above for claim 2.
Regarding claim 18, which is dependent on claim 17, and which is a corresponding method claim of system claim 4, Kishigami (‘224) discloses all the claimed invention as shown above for claim 4.
Regarding claim 21, which is dependent on independent claim 16, Kishigami (‘224) discloses the method of operating radar sensor system of claim 16. Kishigami (‘224) further discloses “calculating respective amplitudes and phases of the virtual signal measurements based on the real signal measurements (paragraph 99: with use of an I signal Iz(k, M) and a Q signal Qz(k, M), a baseband received signal that is outputted from the AD converters 208 and 209 at discrete time k in the Mth radar transmission period Tr[M] is expressed as a complex signal 
    PNG
    media_image11.png
    24
    153
    media_image11.png
    Greyscale
 (k, M); paragraph 116:  the virtual receiving array correlation vector h(k, fs, w) is used in the following description of a process of forming a direction estimation based on a phase difference between receiving antennas 202 in response to reflected-wave signals from a target…further, the following equations further include a process of correcting a phase rotation for each Doppler frequency (fsΔφ) attributed to a time difference between transmissions from each of the transmitting subarrays; paragraph 118: the direction estimator 214 multiplies virtual receiving array correlation vectors h(k, fs, w) of the wth Doppler analyzers 213 outputted from the first to Nath signal processors 207 by an array correction value 
    PNG
    media_image12.png
    22
    59
    media_image12.png
    Greyscale
 that corrects phase deviations and amplitude deviations between transmitting subarrays and between receiving array antennas, thereby calculating a virtual receiving array correlation vector 
    PNG
    media_image13.png
    23
    116
    media_image13.png
    Greyscale
 with corrections made to the deviations between antennas; paragraph 120: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 on the basis of the phase difference in reflected-wave signal between the receiving antennas 202; paragraph 121: the direction estimator 214 calculates a spatial profile with variations in azimuth direction θ in a direction estimation evaluation function value 
    PNG
    media_image16.png
    21
    102
    media_image16.png
    Greyscale
 within a predetermined angular range, extracts a predetermined number of maximal peaks of the calculated spatial profile in descending order, and sets the azimuth directions of the maximal peaks as a direction-of-arrival estimated value)” 15 and 
combining the calculated amplitudes and phases to determine antenna responses of virtual antennas arranged on the antenna module (paragraph 104:  in the zth signal processor 207, the adder 211, based on an output switching signal outputted from the controller 400, performs addition (coherent integration) with a correlation calculation value ACz(k, M) received from the correlation calculator 210 for each discrete time k, using as a unit the duration (Tr×Nb) of Nb radar transmission periods Tr of continuous transmission from the NDth transmitting subarray (#ND). Note here that ND=1, . . . , N and z=1, . . . , Na; paragraph 118: the direction estimator 214 multiplies virtual receiving array correlation vectors h(k, fs, w) of the wth Doppler analyzers 213 outputted from the first to Nath signal processors 207 by an array correction value 
    PNG
    media_image12.png
    22
    59
    media_image12.png
    Greyscale
 that corrects phase deviations and amplitude deviations between transmitting subarrays and between receiving array antennas, thereby calculating a virtual receiving array correlation vector 
    PNG
    media_image13.png
    23
    116
    media_image13.png
    Greyscale
 with corrections made to the deviations between antennas; paragraph 119: the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 with corrections made to the inter-antenna deviations is a column vector including Na×Nr elements. In the following, the elements of the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 are denoted as h1(k, fs, w), 
    PNG
    media_image15.png
    19
    110
    media_image15.png
    Greyscale
 for use in a description of a direction estimation process; paragraph 120: the direction estimator 214 performs a direction estimation process with the virtual receiving array correlation vector 
    PNG
    media_image14.png
    17
    114
    media_image14.png
    Greyscale
 on the basis of the phase difference in reflected-wave signal between the receiving antennas 202; paragraph 123: a beam former method can be expressed by Eq. (7) and Eq. (8). Other techniques such as Capon and MUSIC are similarly applicable
    PNG
    media_image17.png
    117
    359
    media_image17.png
    Greyscale
)”16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6, 13-14, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Kishigami (US 2018/0088224 A1), and further in view of Alland  et al. (US 2018/0149736 A1).
Regarding Claim 5, which is dependent on claim 2, Kishigami (‘224) discloses the radar sensor system of claim 2. Kishigami (‘224) does not explicitly disclose “the first spacing corresponds to spacing in a vertical direction and the second spacing corresponds to spacing in a horizontal direction.”
Alland et al. (‘736) provides virtual array methods and a system for achieving better performance in a radar system (paragraph 4).  Alland et al. (‘736) teaches “the first spacing corresponds to spacing in a vertical direction (paragraph 68: the 1D horizontal virtual sub-array 790 with λ/2 spacing of FIG. 7B, can be oriented vertically if desired by orienting the transmit antennas 740 of FIG. 7A vertically) and 
the second spacing corresponds to spacing in a horizontal direction (Figure 16A: the transmit antennas and one array of the receiving antennas have a horizontal spacing; paragraph 64: For the MIMO antenna configuration of FIGS. 6A and 6B, the length of the resulting virtual receive array 630, and the associated angle capability, scales with the number of transmit and receive antennas incorporated, NTX and NRX respectively, and their respective spacing, (Nλ/2) and (N+/−K) λ/2, respectively…the antennas can be oriented for a desired direction of 1D angle capability (e.g., either horizontally or vertically) or two sets of transmit and receive antennas can be used for 2D angle capability (e.g., one set with horizontal orientation and another set with vertical orientation); paragraph 68: The 1D horizontal virtual sub-array 790 with λ/2 spacing of FIG. 7B, can be oriented vertically if desired by orienting the transmit antennas 740 of FIG. 7A vertically…alternatively, another set of transmit antennas similar to 740, but oriented vertically, can be added to the MIMO configuration of FIG. 7A to produce a 1D vertical virtual sub-array similar to 790 but oriented vertically; paragraph 72: for the 2D MIMO configurations herein, angle capability in a given direction can be adapted by suitable orientation of the sets of transmit antennas and receive antennas; paragraph 73: FIGS. 9 through 16 illustrate additional exemplary 2D MIMO configurations with a specific number of transmit (TX) and receive (RX) antennas configured for different horizontal and vertical angle capabilities…for each configuration, the vertical angle capability can be tailored based on the vertical spacing parameter ΔV).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Kishigami (‘224) with the teaching of Alland et al. (‘736) in order to provide the advantages of tailoring the antenna board dimensions without affecting the resulting MIMO array by adapting the position and orientation of the transmit antennas as needed (Alland  et al. (‘736) – paragraph 70). In addition, both of the prior art references, (Kishigami (‘224) and Alland  et al. (‘736)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a radar sensor system comprising a plurality of transmitters and receivers for generating radar measurements, transmitters and receivers interfacing with  control  processor,  target detection and angle measurement 17.  
Regarding Claim 6, which is dependent on claim 5, Kishigami (‘224) discloses the radar sensor system of claim 5. Kishigami (‘224) does not explicitly disclose “the first antennas include at least one antenna of the first antennas offset in the horizontal direction from others of the first antennas.”
Alland et al. (‘736) provides virtual array methods and a system for achieving better performance in a radar system (paragraph 4). Alland  et al. (‘736) teaches “the first antennas include at least one antenna of the first antennas offset in the horizontal direction from others of the first antennas (figure 16A:12 transmit antennas are shown with one transmit antenna offset in a perpendicular direction to the other 11 transmit antennas; paragraph 64: the antennas can be oriented for a desired direction of 1D angle capability (e.g., either horizontally or vertically) or two sets of transmit and receive antennas can be used for 2D angle capability (e.g., one set with horizontal orientation and another set with vertical orientation; paragraph 68: the 1D horizontal virtual sub-array 790 with λ/2 spacing of Figure 7B, can be oriented vertically if desired by orienting the transmit antennas 740 of Figure 7A vertically…alternatively, another set of transmit antennas similar to 740, but oriented vertically, can be added to the MIMO configuration of Figure 7A to produce a 1D vertical virtual sub-array similar to 790 but oriented vertically; paragraph 72: depending on the application, it may be appropriate to provide asymmetrical angle capability, for example, better angle capability in the horizontal direction compared to the vertical direction…for the 2D MIMO configurations herein, angle capability in a given direction can be adapted by suitable orientation of the sets of transmit antennas and receive antennas; paragraph 73: Figures 9-16 illustrate additional exemplary 2D MIMO configurations with a specific number of transmit (TX) and receive (RX) antennas configured for different horizontal and vertical angle capabilities)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Kishigami (‘224) with the teaching of Alland et al. (‘736) in order to provide the advantages of tailoring the antenna board dimensions without affecting the resulting MIMO array by adapting the position and orientation of the transmit antennas as needed (Alland  et al. (‘736) – paragraph 70). In addition, both of the prior art references, (Kishigami (‘224) and Alland  et al. (‘736)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a radar sensor system comprising a plurality of transmitters and receivers for generating radar measurements, transmitters and receivers interfacing with  control  processor,  target detection and angle measurement with the use of virtual receivers/antennas for composite antenna response, transmit and receive antennas having different spacing18.  
Regarding Claim 13, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) does not explicitly disclose “a vehicle control system configured to control at least one function of a vehicle based on the detection data as generated by the radar sensor system.”
(paragraph 44: Figure 1: radar system 100 configured for use in a vehicle 150…the radar system 100 may comprise one or more transmitters and one or more receivers 104a-104d that interface with a control & processing module 102 and an indicator 106…other configurations are also possible…for example, modules 104a-104d can be complete radar sensors, each with one or multiple transmitters and one or multiple receivers and their own individual control & processing module;  paragraph 45: Figure 1: receivers/transmitters 104a-104d placed to acquire and provide data for object detection and adaptive cruise control…the radar system 100 (providing such object detection and adaptive cruise control or the like) may be part of an Advanced Driver Assistance System (ADAS) for the automobile 150; paragraph 46: Figure 2A: output from the receiver 208 is received by a control and processing module 210 that processes the output from the receiver 208 to produce display data for the display 212…the control and processing module 210 is also operable to produce a radar data output that is provided to other control units. The control and processing module 210 is also operable to control the transmitter 206)19.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Kishigami (‘224)  20.  
Regarding Claim 14, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) does not explicitly disclose “a vehicle control system configured to control at least one function of a vehicle based on the detection data as generated by the radar sensor system.”
Alland et al. (‘736) provides virtual array methods and a system for achieving better performance in a radar system (paragraph 4). Alland  et al. (‘736) teaches “a driver alert system configured to generate an alert for a driver of a vehicle based on the detection data as generated by the radar sensor system (paragraph 78: embodiments of the present invention provide adequate accuracy and resolution capabilities necessary to support a variety of convenience and safety functions including full speed range adaptive cruise control, forward and side collision warning and avoidance, and automated parking as well as emerging autonomous driving functions including traffic jam pilot and highway pilot up to fully autonomous operation)21.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Kishigami (‘224)  with the teaching of Alland  et al. (‘736) to provide adequate accuracy and resolution capabilities necessary to support a variety of convenience and safety functions (Alland  et al. (‘736) – paragraph 78). In addition, both of the prior art references, (Kishigami (‘224) and Alland  et al. (‘736)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a radar sensor system comprising a plurality of transmitters and receivers for generating radar measurements, transmitters and receivers interfacing with  control  processor,  target detection and angle measurement with the use of virtual receivers/antennas for composite antenna response, transmit and receive antennas having different spacing22.  
Regarding claim 19, which is dependent on claim 17, and which is a corresponding method claim of system claim 5, Kishigami (‘224)/Alland et al. (‘736) discloses all the claimed invention as shown above for claim 5.
Regarding claim 20, which is dependent on claim 19, and which is a corresponding method claim of system claim 6, Kishigami (‘224)/Alland et al. (‘736) discloses all the claimed invention as shown above for claim 6.
Regarding Claim 22, which is dependent on independent claim 16, Kishigami (‘224) discloses the radar sensor system of claim 16. Kishigami (‘224) does not explicitly 
Alland et al. (‘736) provides virtual array methods and a system for achieving better performance in a radar system (paragraph 4).  Alland  et al. (‘736) teaches “controlling at least one function of a vehicle based on the detection data (paragraph 44: Figure 1: radar system 100 configured for use in a vehicle 150… the radar system 100 may comprise one or more transmitters and one or more receivers 104a-104d that interface with a control & processing module 102 and an indicator 106…other configurations are also possible…for example, modules 104a-104d can be complete radar sensors, each with one or multiple transmitters and one or multiple receivers and their own individual control & processing module;  paragraph 45: Figure 1: receivers/transmitters 104a-104d placed to acquire and provide data for object detection and adaptive cruise control…the radar system 100 (providing such object detection and adaptive cruise control or the like) may be part of an Advanced Driver Assistance System (ADAS) for the automobile 150; paragraph 46: Figure 2A: output from the receiver 208 is received by a control and processing module 210 that processes the output from the receiver 208 to produce display data for the display 212…the control and processing module 210 is also operable to produce a radar data output that is provided to other control units. The control and processing module 210 is also operable to control the transmitter 206)23; and 
(paragraph 78: embodiments of the present invention provide adequate accuracy and resolution capabilities necessary to support a variety of convenience and safety functions including full speed range adaptive cruise control, forward and side collision warning and avoidance, and automated parking as well as emerging autonomous driving functions including traffic jam pilot and highway pilot up to fully autonomous operation). 24”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Kishigami (‘224)  with the teaching of Alland  et al. (‘736) to provide adequate accuracy and resolution capabilities necessary to support a variety of convenience and safety functions (Alland  et al. (‘736) – paragraph 78). In addition, both of the prior art references, (Kishigami (‘224) and Alland  et al. (‘736)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a radar sensor system comprising a plurality of transmitters and receivers for generating radar measurements, transmitters and receivers interfacing with  control  processor,  target detection and angle measurement with the use of virtual receivers/antennas for composite antenna response, transmit and receive antennas having different spacing25. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Kishigami (US 2018/0088224 A1), and further in view of Lalezari et al. (US 6,765,530 B1).
Regarding Claim 12, which is dependent on independent claim 1, Kishigami (‘224) discloses the radar sensor system of claim 1. Kishigami (‘224) does not explicitly disclose “the plurality of the antenna arrays includes at least one of transmit double slot antennas and receive double slot antennas.”
Lalezari et al. (‘530) relates to array antenna used in radar communication (column 3 lines 5-10). Lalezari et al. (‘530) teaches “the plurality of the antenna arrays includes at least one of transmit double slot antennas and receive double slot antennas (column 6 line 52- column 7 line 2: dual slot antenna configuration; column 3 lines 14-51: transmit and/or receive (T/R) module circuitry electrically connected to each pair of antenna elements that transmits and receives signals).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Kishigami (‘224)  with the teaching of Lalezari et al. (‘530) for improving radar detection by increasing the scanning ability (Lalezari et al. (‘530) – column 1 lines 6-13). In addition, both of the prior art references, (Kishigami (‘224)  and Lalezari et al. (‘530)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using transmit/receive antenna array, controlling the antenna elements and beamforming 26.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sertel et al. US 2014/0191351 A1) describes: 2-dimensional array of double slot antennas (paragraph 29, Figure 14).
Ebling et al. (US 7,898,480 B2) describes double slot antennas used in transmit and receive circuitry (column 4 line 53 – column 5 line 8).
Reinhard Feger (“A 77-GHz FMCW MIMO Radar based on a Si Ge Single-Chip Transceiver”, IEEE transaction on microwave theory and techniques, Vol 57, No. 5, May 2009) discloses synchronizing virtual antennas using the MIMO principle (page 1021, left column, section I).
Lee (US 20190310346 A1) describes a radar apparatus including: a receiver configured to receive real non-linear array signals of N channels through N channel non-linear array antennas arranged at mutually different intervals; a signal generator configured to generate virtual non-linear array signals of M channels capable of spacing equal intervals between the adjacent channels together with the N channels based on N real channel non-linear array signals, and configured to generate virtual linear array signals of M+N channels including the real non-linear array signals of N channels and the virtual non-linear array signals of M channels M channels; and a determiner configured to determine a ghost target based on the virtual linear array signals of M+N channels (paragraph 9).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kishigami (‘224) discloses a radar apparatus configured to generate measurements of radar signals (Figure 1). Transmitting sub-arrays 109-1…109-(NSA+N+1) and receiving antennas 202-1…202-Na are interpreted as claimed “antenna module.”
        
        2 The Examiner interprets transmitting antennas 109 as claimed “first antennas.”
        3 The Examiner interprets receiving antenna 202 as claimed “second antennas.”
        4 Kishigami (‘224) discloses signal processors generate a virtual receiving array including the measurements of the radar signals and measurements associated with virtual antenna elements. The examiner interprets signal processors as claimed “virtual array (VA) estimation module.”
        5 Kishigami (‘224) discloses the measurements associated with the virtual antenna elements correspond to locations between receiving elements 202 (correlation).
        6 Kishigami (‘224) discloses detecting presence of object and the direction of the object in the environment. 
        7 Kishigami (‘224) discloses generating a direction of arrival estimate associated with the target based on the virtual receiving array.
        8 Kishigami (‘224) discloses transmit antennas 109 having a spacing of dH and receive antennas 202 have a spacing of 2dH.
        9 The complex signal has amplitude and phase components.
        10 Kishigami (‘224) discloses that phases and amplitudes of the measurements associated with the virtual antennas are calculated based on phase and amplitude deviations associated with the measurements of the radar signals.
        11 Kishigami (‘224) discloses that direction estimator 214 combines signal measurements including the phases and amplitudes to generate a directional vector (antenna responses) of the virtual receiving array.
        12 Kishigami (‘224) discloses that signal processors 207 calculate the respective phase and amplitudes and direction estimator 214 combines the amplitudes and phases to calculate the directional vector.
        13 Kishigami (‘224) discloses that direction estimator 214 generates the estimate of direction.
        14 In Figure 6C of Kishigami (‘224) shows that the virtual receiving array is shown as a linear array placed at regular spacing.
        15 Kishigami (‘224) discloses that phases and amplitudes of the measurements associated with the virtual antennas are calculated based on phase and amplitude deviations associated with the measurements of the radar signals.
        16 Kishigami (‘224) discloses that direction estimator 214 combines signal measurements including the phases and amplitudes to generate a directional vector (antenna responses) of the virtual receiving array.
        17 This relation between both of the references highly suggests an expectation of success. 
        
        18 This relation between both of the references highly suggests an expectation of success. 
        
        19Alland et al. (‘736) discloses controlling an adaptive cruise control based on radar data generated by the radar system.
        20 This relation between both of the references highly suggests an expectation of success. 
        
        21Alland et al. (‘736) discloses that the radar system provides a collision warning based on detected radar data.
        22 This relation between both of the references highly suggests an expectation of success. 
        
        23Alland et al. (‘736) discloses controlling an adaptive cruise control based on radar data generated by the radar system.
        24Alland et al. (‘736) discloses that the radar system provides a collision warning based on detected radar data.
        25 This relation between both of the references highly suggests an expectation of success. 
        
        26 This relation between both of the references highly suggests an expectation of success.